      4:21-cr-00207-CRI        Date Filed 06/09/21      Entry Number 60        Page 1 of 2




                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

 UNITED STATES OF AMERICA                           )    CR. NO.     4:21-CR-207
                                                    )
                                                    )
                vs.                                 )
                                                    )          ORDER UNSEALING
                                                    )     SUPERSEDING INDICTMENT AS
                                                    )       TO CERTAIN DEFENDANTS
 SEALED SUPERSEDING INDICTMENT                      )



       The United States has moved to unseal the Superseding Indictment in this case. For the

reasons set forth in the United States’ motion, the Superseding Indictment is hereby unsealed as to

RAJA IMRAN YOUNAS, JESSICA VOIGHT, GRANDEUR MANAGEMENT INC, CENET

USA LLC, PREMIER LAUNDRY AND LINEN SUPPLY LLC, HOSPITALITY SERVICE

GROUP LLC, SYED REHAN NAQVI, and RIDA NAQVI LLC.

        IT IS SO ORDERED.



                                                     s/Thomas E. Rogers, III
                                                     THOMAS E. ROGERS, III
                                                     UNITED STATES MAGISTRATE JUDGE




Florence, South Carolina.

June 9, 2021.




                                                1
4:21-cr-00207-CRI   Date Filed 06/09/21   Entry Number 60   Page 2 of 2




                                  2
